             Case 2:20-mj-00811-DJA Document 17
                                             16 Filed 12/17/20
                                                      12/16/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     KATHERINE TANAKA
 3   Assistant Federal Public Defender
     Nevada State Bar No. 14655C
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Katherine_Tanaka@fd.org

 7   Attorney for Juan Jose Robles-Andrade

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                              Case No. 2:20-mj-00811-DJA

12                  Plaintiff,                             STIPULATION TO CONTINUE
                                                           ORDER
                                                           PRELIMINARY HEARING
13           v.
                                                           (Second Request)
14   JUAN JOSE ROBLES-ANDRADE,

15                  Defendant.

16
17           IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Jared Grimmer, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Katherine Tanaka, Assistant Federal Public Defender, counsel for Juan Jose Robles-
21   Andrade, that the Preliminary Hearing currently scheduled on December 28, 2020, be vacated
22   and continued to a date and time convenient to the Court, but no sooner than forty-five (45)
23   days.
24           This Stipulation is entered into for the following reasons:
25
26
           Case 2:20-mj-00811-DJA Document 17
                                           16 Filed 12/17/20
                                                    12/16/20 Page 2 of 3




 1          1.      Mr. Robles-Andrade has entered into a plea agreement through the United
 2   States Attorney’s Office fast-track program. Change of plea and sentencing are currently
 3   scheduled for December 29, 2020.
 4          2.      Defendant is incarcerated and does not object to a continuance.
 5          3.      The parties stipulate and agree that the time between today and the scheduled
 6   preliminary hearing is excludable in computing the time within which the defendant must be
 7   indicted and the trial herein must commence pursuant to the Speedy Trial Act, 18 U.S.C. §
 8   3161(b) and (h)(7)(A), considering the factors under 18 U.S.C. § 3161(h)(7)(B)(i) and (iv).
 9
10          This is the second request for continuance filed herein.
11          DATED this 16th day of December 2020.
12
13    RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
      Federal Public Defender                        United States Attorney
14
15
      By /s/ Katherine Tanaka                        By /s/ Jared Grimmer
16    KATHERINE TANAKA                               JARED GRIMMER
      Assistant Federal Public Defender              Assistant United States Attorney
17
18
19
20
21
22
23
24
25
26
                                                     2
           Case 2:20-mj-00811-DJA Document 17
                                           16 Filed 12/17/20
                                                    12/16/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:20-mj-00811-DJA
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     JUAN JOSE ROBLES-ANDRADE,
 7
                   Defendant.
 8
 9
10          Based on the Stipulation of counsel and good cause appearing,

11          IT IS THEREFORE ORDERED that the Preliminary Hearing currently scheduled on

12   December 28, 2020 at the hour of 4:00 p.m., be vacated and continued to

13   _________________
      February 12, 2021,atatthe hourp.m.
                              4:00   of ___:___ __.m.3A.
                                         Courtroom
                      17th
14         DATED this ____ day of December 2020.

15
16
                                              UNITED
                                           DANIEL      STATES MAGISTRATE
                                                  J. ALBREGTS,             JUDGE
                                                               U.S. Magistrate Judge
17
18
19
20
21
22
23
24
25
26
                                                   3
